Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches an air injector for a bathing apparatus comprising a mounting cap for attachment to an outside surface of the bathing apparatus, the mounting cap comprising a plate having an upper surface and a lower surface with a peripheral surface extending therebetween; a hole extending through the upper and lower surface; and a housing having a receiving tube, wherein the receiving tube comprises a wall surrounding the hole and extending from a first end at the lower surface of the plate to a second, open end having an internal diameter and one or more engagement arms extending away from the second end; and a pipe fitting comprising a cylindrical body with an external surface having an outer circumference; a first open end having a raised portion or portions extending at least partially around the outer circumference and radially away from the external surface, wherein the internal diameter of the receiving tube is sized to fit over the first open end of the pipe fitting with the engagement arms being configured to engage the raised portion or portions so as to releasably hold the mounting cap and pipe fitting together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUYEN D LE/Primary Examiner, Art Unit 3754